DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The Applicant argues in the response filed 07/08/2022 that prior art Voss does not disclose an outer housing with a plurality of axial lumens where the plurality of anchor deployers are slidably disposed within the respective axial lumens. The rejections have been withdrawn. New rejections with respect to Surti as modified by Voss and Smith as modified by Voss have been made below.
Claim Objections
Claim 11 is objected to because of the following informalities: Line 3 of claim 11 states “a blood vessel”. However claim 11 is dependent off of claim 1 which claims “a blood vessel” in line 26. For clarity purposes and to avoid any antecedent issues, phrase terminology should be consistent. Therefore, the “a blood vessel” of claim 11 will be examined as “the blood vessel” referring back to the blood vessel of claim 1.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 5-7, 32 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2008/00294001 to Surti in view of U.S. Patent Publication 2010/0179572 to Voss.
As to claims 1, 32, Surti discloses a device capable of being a vascular closure device (20, figures  1-7, paragraph 16, the device is capable of a vascular closure device based on the disclosure for an apparatus for collapsing an aperture in a wall of a tissue, the tissue can be in the vascular system), comprising: an outer housing (44) having an elongate configuration with an axial length greater than a transverse dimension thereof (figure 1, 3), a proximal end, a distal end, an inner lumen (60, figure 3) extending from the proximal end to the distal end, and a distal section (distal section as seen in figure 2-7), and a plurality of axial lumens (32); a plurality of anchor deployers (anchor delivery system comprising 30) which are slidably disposed within respective axial lumens of the outer housing adjacent each other at the distal section of the outer housing and which are configured to extend and spread from the respective axial lumens at the distal section of the outer housing (figure 2-5, paragraph 17-19), each anchor deployer comprising a deployment rod (30) which is slidably disposed relative the outer housing (paragraph 18, 23) and which includes an elongate resilient configuration (paragraph 23, when the needle spreads out) and a distal end that extends from the distal section of the outer housing (figure 5), an anchor (54) which is removably secured to the distal end of the deployment rod (figure 5, 6, paragraph 26) and which is configured to penetrate tissue in a distal direction (figure 5, 6) and a filament (56) which is slidably disposed within the housing (figure 22, paragraph 67), but is silent about the tissue grip and the inner hemostatic assembly including the self expandable plug. However, Surti does disclose the device can be used in any suitable vessel (paragraph 16), and can have endoscopes inserted within the outer housing as needed (paragraph 27). 
Voss teaches a similar device (closure system, abstract) having an outer housing (110), a tissue grip (330, paragraph 70) which is deployable from the distal end of the outer housing; an inner hemostatic assembly (130) including an elongate shaft (130) having an axial length greater than a transverse dimension thereof (figure 1b), a proximal end, a distal end, and a distal section (figure 1b) that is axially slidable within the inner lumen of the outer housing, a self-expanding plug (140) disposed on the distal section of the elongate shaft proximal of the distal end of the elongate shaft (paragraph 36), the self-expanding plug comprising an outer profile that is configured to self-expand from a compressed state (paragraph 45, 46, figure 2a) sized to fit within the inner lumen of the outer housing to an expanded state (paragraph 45, 46, figure 2b) with an outer transverse dimension which is larger than an outer transverse dimension of the elongate shaft and which is configured to plug an access hole in a wall of a blood vessel of a patient (figure 3b) for the purpose of allowing the system to engage tissue of varying thickness and allowing sufficient contact between the tissue to allow for proper closure of the opening (paragraph 60, 63, 64). The tissue grip and the inner hemostatic assembly with the self-expanding plug can allow the device of Surti to engage varying tissue, including a blood vessel opening, while maintaining proper contact with the opening to allow for proper placement of the anchors and filament for optimal closure. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the tissue grip and inner hemostasis assembly of Voss with the device of Surti in order for allowing the system to engage tissue of varying thickness and allowing sufficient contact between the tissue to allow for proper closure of the opening
As to claim 3, with the device of Surti and Voss above, Voss further teaches the self-expanding plug in a compressed state exerts an outward radial pressure equal to systolic blood pressure of the patient to about two times the systolic blood pressure of the patient (paragraph 46, 47).  The claim is a device claim and therefore would not be able to positively claim human tissue of the patient. Therefore the plug is capable of expanding and exerting pressure from equal to two times the amount of a given systolic blood pressure of the patient since the blood pressure may fluctuate person to person, and the purpose of the plug of Voss would be plug the blood vessel. Therefore the plug would be capable of exerting a given blood pressure. 
As to claim 5, with the device of Surti and Voss above, Voss further teaches the elongate shaft of the inner hemostatic assembly further comprises a guidewire lumen (139, figure 1d, where 190 extends) extending from the proximal end to the distal end thereof (figure 1a-d). 
As to claim 6, with the device of Surti and Voss above, Surti discloses a handle (38, figure 1) secured to the proximal end of the outer housing.
As to claim 7, with the device of Surti and Voss above, Voss further teaches the tissue grip is disposed on the distal end of the outer housing around each filament of the plurality of anchor deployers and which is configured to compress and secure each filament relative to each other once deployed from the distal end of the outer housing (paragraph 70).
Claims 1, 3, 5-7, 32 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2008/0287988 to Smith in view of U.S. Patent Publication 2010/0179572 to Voss.
As to claims 1, 32, Smith discloses a device capable of being a vascular closure device (paragraph 7, device 500 of figure 22, the device is capable of a vascular closure device based on the disclosure for an apparatus for collapsing an aperture in a wall of a tissue, the tissue can be vascular tissue), comprising: an outer housing (522) having an elongate configuration with an axial length greater than a transverse dimension thereof (figure 21-23), a proximal end, a distal end, an inner lumen (figure 22) extending from the proximal end to the distal end, and a distal section (distal section as seen in figure 22), and a plurality of axial lumens (the lumens where 521 extend, figure 22-23, paragraph 74-77); a plurality of anchor deployers (521) which are slidably disposed within respective axial lumens of the outer housing adjacent each other at the distal section of the outer housing, (figure 22) and a filament (511) which is slidably disposed within the housing (figure 22, paragraph 67), an inner hemostatic assembly including: an elongate shaft (522) having an axial length greater than a transverse dimension thereof (figure 21-23), a proximal end, a distal end and a distal section (figure 22) that is axially slidable within the inner lumen of the outer housing (paragraph 74-77), but is silent about, anchor deployers spread out from axial lumens, deployment rods having a resilient configuration the anchor removably secured to the anchor deployers, the tissue grip, and the self-expanding plug of the inner hemostatic assembly. Smith does disclose hooks 501 (similar to anchors) that penetrate tissue (figure 21-23), as well as other embodiments with similar anchor that penetrate tissue (figure 12, 13, 18-20). Smith is does disclose multiple embodiments that are used to engage and close an opening in a tissue wall (figure 12, 13, 18-20). 
Voss teaches a similar device (closure system, abstract) having an outer housing (110), a plurality of anchor deployers (the system comprising 160a,b) which are slidably disposed within the outer housing adjacent each other at the distal section of the outer housing  (figure 1b) and which are configured to extend and spread from the distal section of the outer housing (paragraph 37, figure 2a, 2c), each anchor deployer comprising: a deployment rod (160a,b) which is slidably disposed relative to the outer housing and which includes an elongate resilient configuration (paragraph 51) and a distal end (164a,b) that extends from the distal section of the outer housing, an anchor (170a,b) which is removably secured to the distal end of the deployment rod and which is configured to penetrate tissue in a distal direction (figure 3d, paragraph 28, 39, 57), a tissue grip (330, paragraph 70) which is deployable from the distal end of the outer housing; an inner hemostatic assembly (130) including a self-expanding plug (140) disposed on the distal section of the elongate shaft proximal of the distal end of the elongate shaft (paragraph 36), the self-expanding plug comprising an outer profile that is configured to self-expand from a compressed state (paragraph 45, 46, figure 2a) sized to fit within the inner lumen of the outer housing to an expanded state (paragraph 45, 46, figure 2b) with an outer transverse dimension which is larger than an outer transverse dimension of the elongate shaft and which is configured to plug an access hole in a wall of a blood vessel of a patient (figure 3b) for the purpose of allowing the system to engage tissue of varying thickness, and allowing sufficient contact between the tissue to allow for proper closure of the opening (paragraph 60, 63, 64). The tissue grip, self-expanding plug, detachable anchors, and the anchor deployers that spread out can allow the device of Smith to engage varying tissue, including a blood vessel opening, while maintaining proper contact with the opening to allow for proper placement of the anchors and filament for optimal closure. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the anchor deployers, anchor, the tissue grip and inner hemostasis assembly of Voss in the device of Smith in order for allowing the system to engage tissue of varying thickness, and allowing sufficient contact between the tissue to allow for proper closure of the opening.
As to claim 3, with the device of Smith and Voss above, Voss further teaches the self-expanding plug in a compressed state exerts an outward radial pressure equal to systolic blood pressure of the patient to about two times the systolic blood pressure of the patient (paragraph 46, 47).  The claim is a device claim and therefore would not be able to positively claim human tissue of the patient. Therefore the plug is capable of expanding and exerting pressure from equal to two times the amount of a given systolic blood pressure of the patient since the blood pressure may fluctuate person to person, and the purpose of the plug of Voss would be plug the blood vessel. Therefore the plug would be capable of exerting a given blood pressure. 
As to claim 5, with the device of Smith and Voss above, Voss further teaches the elongate shaft of the inner hemostatic assembly further comprises a guidewire lumen (139, figure 1d, where 190 extends) extending from the proximal end to the distal end thereof (figure 1a-d). 
As to claim 6, with the device of Smith and Voss above, Smith discloses a handle (101, paragraph 32) secured to the proximal end of the outer housing.
As to claim 7, with the device of Smith and Voss above, Voss further teaches the tissue grip is disposed on the distal end of the outer housing around each filament of the plurality of anchor deployers and which is configured to compress and secure each filament relative to each other once deployed from the distal end of the outer housing (paragraph 70).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2008/0294001 to Surti in view of U.S. Patent Publication 2010/0179572 to Voss as applied to claims 1, 3, 5-7, 32 above, and further in view of U.S. Patent Publication 2007/0203507 to McLaughlin.
As to claim 2, Surti as modified by Voss discloses the device above but is silent about the elongating beams of the plug.
McLaughlin teaches a similar device (suturing tissue penetrating device, abstract) having a plurality of elongate beams (41, paragraph 54)  secured to the elongate shaft which are resilient and elastic, which have a curved profile with an apex of curvature that extends radially outward from an outer surface of the elongate shaft and which are covered by a bag (47) of thin flexible material that is configured to prevent a passage of blood therethrough for the purpose of using known materials and mechanism for an expandable member that will provide tissue support and tissue stabilization (paragraph 56). It would have been obvious to one of ordinary skill in the art before the effective filing date to use the beams and bag of McLaughlin in the plug of Surti as modified by Voss in order for using known materials and mechanism for an expandable member that will provide tissue support and tissue stabilization.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2008/0287988 to Smith in view of U.S. Patent Publication 2010/0179572 to Voss as applied to claims 1, 3, 5-7, 32 above, and further in view of U.S. Patent Publication 2007/0203507 to McLaughlin.
As to claim 2, Smith as modified by Voss discloses the device above but is silent about the elongating beams of the plug.
McLaughlin teaches a similar device (suturing tissue penetrating device, abstract) having a plurality of elongate beams (41, paragraph 54)  secured to the elongate shaft which are resilient and elastic, which have a curved profile with an apex of curvature that extends radially outward from an outer surface of the elongate shaft and which are covered by a bag (47) of thin flexible material that is configured to prevent a passage of blood therethrough for the purpose of using known materials and mechanism for an expandable member that will provide tissue support and tissue stabilization (paragraph 56). It would have been obvious to one of ordinary skill in the art before the effective filing date to use the beams and bag of McLaughlin in the plug of Smith as modified by Voss in order for using known materials and mechanism for an expandable member that will provide tissue support and tissue stabilization.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2008/0294001 to Surti in view of U.S. Patent Publication 2010/0179572 to Voss as applied to claims 1, 3, 5-7, 32 above, and further in view of U.S. Patent Publication 2015/0289861 to MacPhee. 
As to claim 4, Surti as modified by Voss discloses the device above but is silent about the self-expanding plug in a compressed state exerts an outward radial pressure of about 2 psi to about 4 psi. However the specification of the application as original filed does not state any criticality of the range of the pressure just that it is between 2 and 4 psi (paragraph 58 states “in some cases the pressure is between 2 and 4 psi”).  Paragraph 58 does state in some instances that the plug would exert a radial pressure equal to or two times the systolic blood pressure of the patient. However the specification does not specifically relate to the range to any given specific reason or benefit. Therefore it would be conceived that a plug in a compressed state should be able to equal the blood pressure to fill the hole and resist the blood pressure. MacPhee teaches a similar device using a plug held to an opening with a pressure of 2-4 psi without leaking. Further previously cited prior art in section 15 in the office filed 03/15/2022 below provides evidence of workable ranges of pressure with respect occlusion devices in the vascular system. Therefore, it can be known that a plug with in a compressed state would have an outward exerting pressure of 2-4 psi in order to able to resist the blood pressure in a hole of the vascular system. It would have been obvious to one of ordinary skill in the art before the effective filing date to have the plug of Surti as modified by Voss have exert a radially outward pressure between 2 psi and 4 psi in order to resist the blood pressure in a hole of the vascular system as is known in the art. 
Claims 4 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2008/0287988 to Smith in view of U.S. Patent Publication 2010/0179572 to Voss as applied to claims 1, 3, 5-7, 32 above, and U.S. Patent Publication 2015/0289861 to MacPhee. 
As to claim 4, Smith as modified by Voss discloses the device above but is silent about the self-expanding plug in a compressed state exerts an outward radial pressure of about 2 psi to about 4 psi. However the specification of the application as original filed does not state any criticality of the range of the pressure just that it is between 2 and 4 psi (paragraph 58 states “in some cases the pressure is between 2 and 4 psi”).  Paragraph 58 does state in some instances that the plug would exert a radial pressure equal to or two times the systolic blood pressure of the patient. However the specification does not specifically relate to the range to any given specific reason or benefit. Therefore it would be conceived that a plug in a compressed state should be able to equal the blood pressure to fill the hole and resist the blood pressure. MacPhee teaches a similar device using a plug held to an opening with a pressure of 2-4 psi without leaking. Further previously cited prior art in section 15 in the office filed 03/15/2022 below provides evidence of workable ranges of pressure with respect occlusion devices in the vascular system. Therefore, it can be known that a plug with in a compressed state would have an outward exerting pressure of 2-4 psi in order to able to resist the blood pressure in a hole of the vascular system. It would have been obvious to one of ordinary skill in the art before the effective filing date to have the plug of Smith as modified by Voss have exert a radially outward pressure between 2 psi and 4 psi in order to resist the blood pressure in a hole of the vascular system as is known in the art.
Claims 8 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2008/0294001 to Surti in view of U.S. Patent Publication 2010/0179572 to Voss as applied to claims 1, 3, 5-7, 32 above, and further in view of U.S. Patent Publication 2006/0142784 to Kontos.
As to claim 8, Surti as modified by Voss discloses the device above but is silent about the tissue grip comprises a lock ring disposed about the filament of each of the plurality of anchor deployers which includes a self-retracting coil.
Kontos teaches a similar device having a tissue grip comprises a lock ring (50) disposed about the filament of each of the plurality of anchor deployers which includes a self-retracting coil (paragraph 114) with a central lumen which is sized to allow movement of each filament of the plurality of anchor deployers while the self-retracting coil is in an expanded state and which has an interior surface of the central lumen that is configured to compress and secure each filament of the plurality of anchor deployers relative to each other when in a retracted state for the purpose of using a known mechanism that permits tightening of the suture by pulling on a loose end that extends outside the body (paragraph 96). It would have been obvious to one of ordinary skill in the before the effective filing date to use the self-retracting coil of Kontos as the lock ring of Surti as modified by Voss in order for using a known substitute mechanism that permits tightening of the suture by pulling on a loose end that extends outside the body.
Claims 8 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2008/0287988 to Smith in view of U.S. Patent Publication 2010/0179572 to Voss as applied to claims 1, 3, 5-7, 32 above, and further in view of U.S. Patent Publication 2006/0142784 to Kontos.
As to claim 8, Smith as modified by Voss discloses the device above but is silent about the tissue grip comprises a lock ring disposed about the filament of each of the plurality of anchor deployers which includes a self-retracting coil.
Kontos teaches a similar device having a tissue grip comprises a lock ring (50) disposed about the filament of each of the plurality of anchor deployers which includes a self-retracting coil (paragraph 114) with a central lumen which is sized to allow movement of each filament of the plurality of anchor deployers while the self-retracting coil is in an expanded state and which has an interior surface of the central lumen that is configured to compress and secure each filament of the plurality of anchor deployers relative to each other when in a retracted state for the purpose of using a known mechanism that permits tightening of the suture by pulling on a loose end that extends outside the body (paragraph 96). It would have been obvious to one of ordinary skill in the before the effective filing date to use the self-retracting coil of Kontos as the lock ring of Smith as modified by Voss in order for using a known substitute mechanism that permits tightening of the suture by pulling on a loose end that extends outside the body.
Claims 9, 10 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2008/0294001 to Surti in view of U.S. Patent Publication 2010/0179572 to Voss as applied to claims 1, 3, 5-7, 32 above, and further in view of U.S. Patent 6,077,279 to Kontos.
As to claim 9, Surti as modified by Voss discloses the device above but is silent about the tissue grip comprises a tissue adhesive that may be dispensed from an outlet port in the distal end of the outer housing.
Kontos teaches a similar device (device for sealing an opening, abstract) having a tissue grip comprises a tissue adhesive that may be dispensed from an outlet port in the distal end of the outer housing (col. 11 ll. 49-63) for the purpose of helping to seal the site (col 10 ll. 11-18). It would have been obvious to one of ordinary skill in the art before the effective filing date to use the tissue adhesive of Kontos with the device of Surti as modified by Voss in order for helping to seal the site.
As to the claim 10, with the device of Surti, Voss, and Kontos above, Kontos further teaches the tissue adhesive comprises cyanoacrylate (col. 11, ll. 49-63).
Claims 9, 10 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2008/0287988 to Smith in view of U.S. Patent Publication 2010/0179572 to Voss as applied to claims 1, 3, 5-7, 32 above, and further in view of U.S. Patent 6,077,279 to Kontos.
As to claim 9, Smith as modified by Voss discloses the device above but is silent about the tissue grip comprises a tissue adhesive that may be dispensed from an outlet port in the distal end of the outer housing.
Kontos teaches a similar device (device for sealing an opening, abstract) having a tissue grip comprises a tissue adhesive that may be dispensed from an outlet port in the distal end of the outer housing (col. 11 ll. 49-63) for the purpose of helping to seal the site (col 10 ll. 11-18). It would have been obvious to one of ordinary skill in the art before the effective filing date to use the tissue adhesive of Kontos with the device of Smith as modified by Voss in order for helping to seal the site.
As to the claim 10, with the device of Smith, Voss, and Kontos above, Kontos further teaches the tissue adhesive comprises cyanoacrylate (col. 11, ll. 49-63).
Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2008/0294001 to Surti in view of U.S. Patent Publication 2010/0179572 to Voss as applied to claims 1, 3, 5-7, 32 above, and further in view of U.S. Patent Publication 2010/0262166 to Boraiah. 
As to claim 11, Surti as modified by Voss discloses the device above but is silent about the lateral surface configured to extend radially from the distal section of the elongate shaft distal of the self-expanding plug while the lateral surface is disposed within a blood vessel to provide a reference point between relative axial positions of the wall of the blood vessel and the self-expanding plug.
Boraiah teaches a similar device (suture anchor deployment system, abstract) having lateral surface (292) configured to extend radially from the distal section of the elongate shaft distal of the self-expanding plug while the lateral surface is disposed within a blood vessel to provide a reference point between relative axial positions of the wall of the blood vessel and the self-expanding plug (paragraph 62) for the purpose of indicating the depth of the device (paragraph 63). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the lateral surface of Boraiah with the system of Surti as modified by Voss in order for indicating the depth of the device.
As to claim 12, with the device of Surti, Voss and Boraiah above, Boraiah further teaches the lateral surface comprises a hinged foot (292, paragraph 62) with an inner end pivotally secured to the elongate shaft.
As to claim 13, with the device of Surti, Voss and Boraiah above, Boraiah further teaches a foot actuator (any one or combination of  214, 294, 296 paragraph 62) which is operatively coupled to the hinged foot.
Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2008/0287988 to Smith in view of U.S. Patent Publication 2010/0179572 to Voss as applied to claims 1, 3, 5-7, 32 above, and further in view of U.S. Patent Publication 2010/0262166 to Boraiah. 
As to claim 11, Smith as modified by Voss discloses the device above but is silent about the lateral surface configured to extend radially from the distal section of the elongate shaft distal of the self-expanding plug while the lateral surface is disposed within a blood vessel to provide a reference point between relative axial positions of the wall of the blood vessel and the self-expanding plug.
Boraiah teaches a similar device (suture anchor deployment system, abstract) having lateral surface (292) configured to extend radially from the distal section of the elongate shaft distal of the self-expanding plug while the lateral surface is disposed within a blood vessel to provide a reference point between relative axial positions of the wall of the blood vessel and the self-expanding plug (paragraph 62) for the purpose of indicating the depth of the device (paragraph 63). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the lateral surface of Boraiah with the system of Smith as modified by Voss in order for indicating the depth of the device.
As to claim 12, with the device of Smith, Voss and Boraiah above, Boraiah further teaches the lateral surface comprises a hinged foot (292, paragraph 62) with an inner end pivotally secured to the elongate shaft.
As to claim 13, with the device of Smith, Voss and Boraiah above, Boraiah further teaches a foot actuator (any one or combination of  214, 294, 296 paragraph 62) which is operatively coupled to the hinged foot.
Claims 14, 15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2008/0294001 to Surti in view of U.S. Patent Publication 2010/0179572 to Voss as applied to claims 1, 3, 5-7, 32 above, and further in view of U.S. Patent 5,860,990 to Nobles.
As to claim 14, Surti as modified by Voss discloses the device above but is silent about a deployment rod pusher which is spring loaded and biased towards a retracted position and which is operatively coupled to each deployment rod of the plurality of anchor deployers.
Nobles teaches a similar device (suturing device for suturing walls of blood vessels, abstract) having a deployment rod pusher (136) which is spring loaded and biased towards a retracted position and which is operatively coupled to each deployment rod of the plurality of anchor deployers (col. 9 ll. 10-15) for the purpose of preventing unintentional puncturing of the wounds. It would have been obvious to have the deployment rods used with Surti as modified by Voss which are biased towards a retracted position as taught by Nobles in order to prevent unintentional puncturing of the wounds.
As to claim 15, with the device of Surti, Voss and Nobles above, Nobles further teaches the deployment rod pusher is operatively coupled to a proximal end of each deployment rod of the plurality of anchor deployers and configured to extend each deployment rod in a distal direction upon actuation (col. 9 ll. 12-24).
Claims 14, 15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2008/0287988 to Smith in view of U.S. Patent Publication 2010/0179572 to Voss as applied to claims 1, 3, 5-7, 32 above, and further in view of U.S. Patent 5,860,990 to Nobles.
As to claim 14, Smith as modified by Voss discloses the device above but is silent about a deployment rod pusher which is spring loaded and biased towards a retracted position and which is operatively coupled to each deployment rod of the plurality of anchor deployers.
Nobles teaches a similar device (suturing device for suturing walls of blood vessels, abstract) having a deployment rod pusher (136) which is spring loaded and biased towards a retracted position and which is operatively coupled to each deployment rod of the plurality of anchor deployers (col. 9 ll. 10-15) for the purpose of preventing unintentional puncturing of the wounds. It would have been obvious to have the deployment rods used with Smith as modified by Voss which are biased towards a retracted position as taught by Nobles in order to prevent unintentional puncturing of the wounds.
As to claim 15, with the device of Smith, Voss and Nobles above, Nobles further teaches the deployment rod pusher is operatively coupled to a proximal end of each deployment rod of the plurality of anchor deployers and configured to extend each deployment rod in a distal direction upon actuation (col. 9 ll. 12-24).
Claims 16, 17  are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2008/0294001 to Surti in view of U.S. Patent Publication 2010/0179572 to Voss as applied to claims 1, 3, 5-7, 32 above, and further in view of U.S. Patent Publication 2005/0155608 to Pavcnik.
As to claim 16, Surti as modified by Voss discloses the device above but is silent about a sock constraint disposed over and constraining the self-expanding plug in a constrained state that may be released from a constrained state.
Pavcnik disclose a similar device (closure member for blood vessel, abstract) having a sock constraint  (27 figure 6-8; usable with cartridges 150, figure 26-27; 83, 87 or figure 40-42 paragraph 53, 55, 66, 70, 71) disposed over and constraining the self-expanding plug in a constrained state that may be released from a constrained state for the purpose of protecting the plug during delivery. It would have been obvious to one of ordinary skill in the art before the effective filing date to use the sock constraint of Pavcnik with the device of Surti as modified by Voss in order for protecting the plug during delivery.
As to claim 17, with the device of Surti, Voss and Pavcnik above, Voss further teaches a thread (either 170 figure 23-29, paragraph, or 99, figure 40-42, paragraph 66, the thread can be cut to free the plug from the cartridge) which is secured to opposed edges of the sock constraint and which may be severed to release the sock constraint from the constrained state.
Claims 16, 17  are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2008/0287988 to Smith in view of U.S. Patent Publication 2010/0179572 to Voss as applied to claims 1, 3, 5-7, 32 above, and further in view of U.S. Patent Publication 2005/0155608 to Pavcnik.
As to claim 16, Smith as modified by Voss discloses the device above but is silent about a sock constraint disposed over and constraining the self-expanding plug in a constrained state that may be released from a constrained state.
Pavcnik disclose a similar device (closure member for blood vessel, abstract) having a sock constraint  (27 figure 6-8; usable with cartridges 150, figure 26-27; 83, 87 or figure 40-42 paragraph 53, 55, 66, 70, 71) disposed over and constraining the self-expanding plug in a constrained state that may be released from a constrained state for the purpose of protecting the plug during delivery. It would have been obvious to one of ordinary skill in the art before the effective filing date to use the sock constraint of Pavcnik with the device of Smith as modified by Voss in order for protecting the plug during delivery.
As to claim 17, with the device of Smith, Voss and Pavcnik above, Voss further teaches a thread (either 170 figure 23-29, paragraph, or 99, figure 40-42, paragraph 66, the thread can be cut to free the plug from the cartridge) which is secured to opposed edges of the sock constraint and which may be severed to release the sock constraint from the constrained state.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER J ORKIN whose telephone number is (571)270-7412. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571)272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER J ORKIN/Primary Examiner, Art Unit 3771